Citation Nr: 0703223	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-11 469	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for residuals of a low 
back injury.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from June 
to August 1980, inactive duty training (INACDUTRA) from June 
to August 1981, and active service from June 1982 to May 
1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2002 rating action that denied service connection 
for residuals of a low back injury, and a December 2002 
rating action that denied service connection for bilateral 
hearing loss and tinnitus.

In June 2004, the veteran testified at a hearing before a 
decision review officer at the RO.  In April 2006, the 
veteran testified at a Board hearing before the undersigned 
Veterans Law Judge at the RO.  Transcripts of both hearings 
are of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.  

The current procedures prescribed in 38 C.F.R. § 3.159 
require the RO to obtain pertinent evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  The veteran claims service connection for 
residuals of a low back injury that reportedly occurred when 
he fell backwards while carrying a washing machine up stairs 
to a military barracks during ACDUTRA from June to August 
1980.  Appellate review discloses that service medical 
records from this period of ACDUTRA are not of record; the 
only military medical record from this period is a March 1980 
pre-service examination report.  A June 1981 military 
examination report during the veteran's period of INACDUTRA 
documents his history of lower thoracic and upper lumbar pain 
since he slipped while climbing stairs and lifting a washing 
machine the previous summer.  After current examination, the 
assessment was chronic back strain, and the examiner 
commented that the muscle strain would require prolonged 
healing time requiring the veteran not to bend or lift.  
January 1984 Sacred Heart Hospital records during the 
veteran's period of active military service document his 
complaints including back pain after working at his job 
moving heavy equipment.  In August 1985, he complained of 
right shoulder and upper back pain after heavy lifting.  In 
December 1985, the veteran was seen with a 6-year history of 
recurrent low back pain after an injury during basic 
training, with the latest onset of pain 2 days ago after 
bending.  Current examination showed mild parathoracic 
tenderness, and the assessment was chronic/recurrent back 
pain.  In April 1986, the veteran complained of right-sided 
back pain.  Examination showed minimal lumbar paraspinal 
muscle tenderness, and the assessment was muscle spasm.

Post service, on January 1993 examination by B.K., M.D., the 
veteran gave a history of a 1986 on-the-job back injury while 
pulling a box off the back of a truck, and having to take a 
week off work due to this.  The veteran gave a 1-week history 
of a back injury on July 1998 magnetic resonance imaging 
(MRI) of the lumbar spine, which revealed a small central 
protrusion at L4-5 without nerve root compression.  On 
October 1998 examination by chiropractor J.B., the veteran 
gave a history of back pain and stiffness since a 1980 
inservice injury, as well as another on-the-job back injury a 
few months ago.  On September 2000 VA examination, the 
veteran gave a 20-year history of back pain since a fall in 
which he was carrying a washing machine.  The assessment was 
lumbosacral spine degenerative joint disease (DJD).  On 
December 2001 VA examination, the veteran gave a history of a 
1980 back injury in a fall while going up stairs with a 
washing machine.  Current examination showed X-ray evidence 
of degenerative lumbar spine changes, and the physician 
opined that the veteran's current back condition was directly 
related to his 1980 inservice injury.

Under the circumstances, the Board finds that RO should 
attempt to obtain all service medical records from the 
veteran's period of ACDUTRA from 12 June to   9 August 1980 
from the National Personnel Records Center (NPRC), as well as 
from any other pertinent military records repository.

Thereafter, in view of the medical notations of inservice 
back injuries in June 1981, January 1984, December 1985, and 
April 1986, and the post-service July 1998 MRI finding of a 
small central protrusion at L4-5, the September 2000 VA 
finding of lumbosacral spine DJD, and the December 2001 VA 
physician's medical opinion linking a current low back 
disability to an inservice injury, the Board finds that a VA 
orthopedic examination with medical nexus opinions is needed 
to equitably resolve the issue of service connection for 
residuals of a low back injury.  See                38 
U.S.C.A. § 5103A.  Hence, after associating with the claims 
folder all additional records and/or responses received, the 
RO should arrange for the veteran to undergo VA orthopedic 
examination at an appropriate VA medical facility.    

With respect to the issue of service connection for bilateral 
hearing loss and tinnitus, the veteran contends that he 
suffers from these disabilities as a result of exposure to 
aircraft noise on the flight line and acoustic trauma in 
service.  He asserts that he worked in transportation for 
military airlifts.  In April 2006, a service comrade, the 
veteran's inservice supervisor from 1982 to 1986, stated that 
the veteran's job in service was despatching air crew drivers 
to a flight line from an office located near parked aircraft, 
and that no hearing protection had been required.  Appellate 
review discloses that hearing loss disability meeting 
38 C.F.R. § 3.385 (2006) criteria for VA hearing loss 
disability was shown on December 1990 military audiometric 
testing for enlistment into the Army National Guard, as well 
as on January 2002 VA audiological examination.  Under the 
circumstances, the Board finds that a VA audiological 
examination with a medical nexus opinion is needed to 
equitably resolve the issues of service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. 
§ 5103A.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R.   § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id  If the veteran does not report 
for any scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time thereof sent to him by the VA medical facility.

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by imposed by the VCAA are met, this case is hereby 
REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the NPRC, as 
well as any other pertinent military 
records repository, and request all 
service medical records associated with 
the veteran's period of ACDUTRA from 12 
June to 9 August 1980.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his low back.  The entire 
claims folder must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

For each diagnosed low back disability, 
the doctor should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that it had its onset during 
any specified period of the veteran's 
military service, including ACDUTRA, or 
is otherwise causally related to any 
incident thereof, to include any injury.

For any low back disability found to have 
existed prior to the veteran's active 
military service from June 1982 to May 
1986, the physician should render 
opinions as to whether such disability 
increased in severity during such 
service, and if so, whether such increase 
in disability was due to the natural 
progress of the condition.  If any pre-
existing low back disability is found to 
have increased in severity during this 
period of active military service, the 
doctor should specifically address the 
matter of whether the underlying 
disability, as opposed to just the 
symptoms, worsened during such service.

The examiner should explain the basis for 
his conclusions by citing to medical 
records, to specifically include back 
problems noted in service medical 
records, including a June 1981 
examination report, January 1984 records 
from the Sacred Heart Hospital, and 
August and December 1985 and April 1986 
service medical records; B.K., M.D.,'s 
post-service January 1993 examination 
report; the July 1998 lumbar MRI report; 
J.B., chiropractor,'s October 1998 
medical report; and September 2000 and 
December 2001 VA examination reports. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  The RO should also arrange for the 
veteran to undergo VA audiological 
examination.  The entire claims folder 
must be made available to the person 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any current 
sensorineural hearing loss and tinnitus 
had their onset during the veteran's 
military service, or is otherwise 
causally related to any incident thereof, 
to include noise exposure or other 
acoustic trauma.  He should explain the 
basis for his conclusion by citing to 
medical records, to specifically include 
service medical records, and other 
evidence.   

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time thereof sent to him by the VA 
medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


